Judgment unanimously modified, in accordance with the provisions of subdivision 2 of section 584 of the Civil Practice Act, by reducing the award to plaintiff to $5,000, and, as so modified, affirmed, without costs. We find that the judgment entered herein by the court below sitting without a jury is sustained by the record, except for the damages awarded, which are excessive. It may well be that had the city called witnesses — who were in court — to rebut the contentions of plaintiff as to his injuries and damages, and not permitted the evidence to constitute, what the trial court characterized “for all practical purposes a default by the City”, an excessive judgment could have been avoided. Concur—Rabin, J. P., Valente, McNally, Stevens and Bergan, JJ.